 1

 2

 3                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 4                                        AT SEATTLE
 5
             ST. PAUL FIRE AND MARINE
 6           INSURANCE COMPANY, et al.,

 7                                    Plaintiffs,
                                                                  C17-1917 TSZ
 8                v.
                                                                  MINUTE ORDER
 9           HIGHLINE SCHOOL DISTRICT
             NO. 401, et al.,
10
                                      Defendants.
11
        The following Minute Order is made by direction of the Court, the Honorable
12 Thomas S. Zilly, United States District Judge:

13         (1)     The parties’ joint motion to continue the trial date and related deadlines,
     docket no. 55, is GRANTED as follows:
14
                 JURY TRIAL (3-5 days) set for                             January 27, 2020
15
                 Expert Witness Disclosure/Reports
                 pursuant to FRCP 26(a)(2) due by                          July 8, 2019
16
                 Discovery motions filing deadline                         August 29, 2019
17
                 Discovery completion deadline                             October 7, 2019
18
                 Dispositive Motions filing deadline                       October 31, 2019
19
                 Motions related to expert witnesses
20               (e.g., Daubert motions) 1 due by                          November 7, 2019

21
     1
         Any Daubert or similar motion shall be noted for the third Friday after filing, and will be
22 considered together with any timely filed dispositive motion.

23

     MINUTE ORDER - 1
 1               Motions in Limine filing deadline                     December 19, 2019

 2               Agreed Pretrial Order 2 due                           January 10, 2020

 3               Trial briefs, proposed voir dire questions, and
                 jury instructions due                                 January 10, 2020
 4               Pretrial conference scheduled for 1:30 p.m. on        January 17, 2020
 5        (2)     Notwithstanding Local Civil Rule 16.1, the exhibit list, which is to be
   included in the Pretrial Order, shall be prepared in table format with the following
 6 columns: “Exhibit Number,” “Description,” “Admissibility Stipulated,” “Authenticity
   Stipulated/Admissibility Disputed,” “Authenticity Disputed,” and “Admitted.” The latter
 7 column is for the Clerk’s convenience and shall remain blank, but the parties shall
   indicate the status of an exhibit’s authenticity and admissibility by placing an “X” in the
 8 appropriate column.

 9        (3)    All other terms and conditions, and all dates and deadlines not inconsistent
   herewith, contained in the Minute Order Setting Trial Date and Related Dates, docket
10 no. 19, as amended by the Minute Order entered August 13, 2018, docket no. 39, shall
   remain in full force and effect.
11
          (4)    The Clerk is directed to send a copy of this Minute Order to all counsel of
12 record.

13            Dated this 24th day of January, 2019.

14
                                                          William M. McCool
15                                                        Clerk

16                                                        s/Karen Dews
                                                          Deputy Clerk
17

18

19

20

21
     2
         The Agreed Pretrial Order shall be filed in CM/ECF and shall also be attached as a Word
22 compatible file to an e-mail sent to the following address: ZillyOrders@wawd.uscourts.gov.

23

     MINUTE ORDER - 2
